DISMISS; Opinion Filed June 4, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00301-CV

              HI-TECH PRECIOUS METALS & REFINERY, LLC, Appellant

                                               V.

    HAROLD DEWAYNE FRIEND AND HARLAN RANDOLPH FRIEND, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-03171

                            MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill, and FitzGerald
                                 Opinion by Justice Moseley
       By motion filed May 23, 2014, appellant informs us the parties have settled the matters at

issue and move to dismiss the appeal. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a).




                                                    /Jim Moseley/
                                                    JIM MOSELEY
140301F.P05                                         JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

HI-TECH PRECIOUS METALS &                            On Appeal from the 162nd Judicial District
REFINERY, LLC, Appellant                             Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-13-03171.
No. 05-14-00301-CV         V.                        Opinion delivered by Justice Moseley.
                                                     Justices O’Neill and FitzGerald
HAROLD DEWAYNE FRIEND AND                            participating.
HARLAN RANDOLPH FRIEND,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       Subject to any agreement between the parties, we ORDER that appellees Harold
Dewayne Friend and Harlan Randolph Friend recover their costs, if any, of this appeal from
appellant Hi-Tech Precious Metals & Refinery, LLC.


Judgment entered this 4th day of June, 2014.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –2–